Title: To George Washington from Nathaniel Booth, 12 May 1781
From: Booth, Nathaniel
To: Washington, George


                        
                            Stratford in Connecticut May 12th 1781
                        
                        To his Excellency General Washington
                        After serveing my Country six years in the glorious cause of Liberty, am at length Reduced to the Necessity
                            of Solissiting your Excellencies permission to Retire, a distressed family now calls me from the field. Being almost
                            destitute of any the Necessaries of Life to support them, by Reason of sickness which they have experienced all the last
                            Campaign and is still continuing upon them, so that it calls upon me by every seacred tie of humanity to Releive their
                                distressess as much as lyes in my power which I Cannot do whilst in service, as I am greatly
                            Reducd by the continuance of the war so that I am not able to furnish myself with cloathing & Other Necessaries
                            that are decent and needfull whilst in service Neither can I do it without my pay which is Remaining due Being destitute
                            of Parants to give me or my family any Assistance I have also devoted up the best part of my days with Cheerfulness, in
                            the service of my Country, which has very much hurt my constitution and much deminished my private intrest.
                        Under those distressing Circumstances which I have mentioned I have the greatest Reason to think your
                            Excellency will be pleased to grant me permission to Retire from service.
                        I wish your Excellency and Army under your Command and all our Allies every possible success in the several
                            departments which they Command, and hope soon to see Amarican independance established To her upon such lasting
                            foundations that no power can destroy. I am with every Respect your Excellencies most Obedient and
                            Hume Servt
                        
                            Nathl Booth Ensn
                            3d Connct Regt
                        
                    